                                                          IT IS ORDERED
                                                          Date Entered on Docket: April 21, 2020




                                                          ________________________________
                                                          The Honorable Robert H Jacobvitz
                                                          United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Jennifer F Russom,

                    Debtor.                             Case No. 20-10477-ja7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                      6223 Nacional Road NW, Albuquerque, NM 87114

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on March 20, 2020, Docket No. 14 (the “Motion”), by

     MidFirst Bank (“Movant”). The Court, having reviewed the record and the Motion, and

     being otherwise sufficiently informed, FINDS:

            (a)     On March 20, 2020, Movant served the Motion and Notice of Deadline to

     Object to the Motion, Docket No. 15 (the “Notice”) on counsel of record for Debtor,

     Jennifer F Russom, and the case trustee, Philip J. Montoya, (the “Trustee”) by use of the

     Court’s case management and electronic filing system for the transmission of notices, as

     authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtor and US

                                                                              File No. NM-20-161173
                                                                          Order, Case No. 20-10477-ja7
   Case 20-10477-j7     Doc 17     Filed 04/21/20    Entered 04/21/20 16:18:52 Page 1 of 5
  Trustee by United States first class mail, in accordance with Bankruptcy Rules 7004 and

  9014;

          (b)    The Motion relates to the following property legally described as:




  commonly known as: 6223 Nacional Road NW, Albuquerque, NM 87114;

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on April 13, 2020;

          (f)    As of April 16, 2020, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on April 16, 2020, McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor is currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:




                                                                              File No. NM-20-161173
                                                                          Order, Case No. 20-10477-ja7
Case 20-10477-j7      Doc 17      Filed 04/21/20     Entered 04/21/20 16:18:52 Page 2 of 5
            (a)   To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtor is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor, although the Debtor

  can be named as a defendant in litigation to obtain an in rem judgment if Debtor is

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtor personally, to

  collect amounts due, if Debtor's discharge is denied or if Debtor's bankruptcy is

  dismissed.

            4.    This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.




                                                                               File No. NM-20-161173
                                                                           Order, Case No. 20-10477-ja7
Case 20-10477-j7       Doc 17     Filed 04/21/20     Entered 04/21/20 16:18:52 Page 3 of 5
         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtor

  and to enter into a loan modification with the Debtor.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Stephanie Schaeffer
  McCarthy & Holthus, LLP
  Stephanie Schaeffer, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 4/16/2020
  sschaeffer@mccarthyholthus.com




  COPIES TO:

  DEBTOR
  Jennifer F Russom
  10600 Cibola Loop Apt # 1614
  Albuquerque, NM 87114


  DEBTOR(S) COUNSEL
  Wayne OBrien McCook
  waynemccook@mccooklawfirm.com


  CASE TRUSTEE
  Philip J. Montoya
  pmontoya@swcp.com




                                                                          File No. NM-20-161173
                                                                      Order, Case No. 20-10477-ja7
Case 20-10477-j7      Doc 17     Filed 04/21/20     Entered 04/21/20 16:18:52 Page 4 of 5
  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608


  SPECIAL NOTICE
  Synchrony Bank
  claims@recoverycorp.com




                                                                  File No. NM-20-161173
                                                              Order, Case No. 20-10477-ja7
Case 20-10477-j7   Doc 17   Filed 04/21/20   Entered 04/21/20 16:18:52 Page 5 of 5
